Citation Nr: 0634427	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  99-20 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324.

2.  Entitlement to service connection for residuals of a head 
injury.

3.  Entitlement to an increased disability rating for 
residuals of a shell fragment wound to the left knee, 
currently rated 10 percent disabling.

4.  Entitlement to a compensable disability rating for 
residual scarring of a shell fragment wound to the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1971, including combat service in the Republic of Vietnam, 
and his decorations include the Purple Heart Medal.  The 
veteran had subsequent service in the National Guard.

This matter came to the Board of Veterans' Appeals (Board) 
from an April 1999 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in February 2001.  The veteran testified at a Board 
hearing in June 2006.  A transcript of the hearing is 
associated with the claims file.

At the time of the February 2001 remand, only one rating 
(noncompensable) was assigned for the left knee disability, 
and the disability was evaluated under criteria for scars.  
However, in a subsequent rating decision in January 2005, the 
RO assigned a separate 10 percent rating for left knee 
disability under muscle injury criteria; the rating for scars 
was continued as noncompensable.  The Board views both rating 
issues as being in appellate status as they both derive from 
the single left knee disability which was the subject of the 
appeal from the April 1999 rating decision.  




FINDINGS OF FACT

1.  On June 8, 2006, at the travel Board hearing, prior to 
the promulgation of a decision in the appeal, the veteran 
withdrew the appeal of the issue of entitlement to a 10 
percent evaluation based on multiple noncompensable service-
connected disabilities under 38 C.F.R. § 3.324.

2.  Residuals of a head injury were not manifested in 
service, nor are residuals of a head injury otherwise related 
to the veteran's active duty service.

3.  The veteran's muscle damage of the left knee is 
manifested by limitation of motion and weakness, and is 
moderate.

4.  The service-connected scar, left knee, is 0.5 by 0.5 
centimeters in size, is asymptomatic, and does not result in 
any limitation of function. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to a 10 
percent evaluation based on multiple noncompensable service-
connected disabilities under 38 C.F.R. § 3.324.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).

2.  Residuals of a head injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 101(24), 106, 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.304 
(2006).

3.  The criteria for entitlement to a disability rating in 
excess of 10 percent for residuals of a shell fragment wound 
to the left knee have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 
5313 (2006); Esteban v. Brown, 6 Vet. App. 259 (1994). 

4.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected scar, left 
knee, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Diagnostic Codes 
7801, 7804, 7805 (2002, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204.

In this case, the veteran withdrew his appeal of entitlement 
to a 10 percent evaluation based on multiple noncompensable 
service-connected disabilities under 38 C.F.R. § 3.324, at 
the travel Board hearing held in June 2006.  Thus, there 
remain no allegations of errors of fact or law for appellate 
consideration with respect to this issue.  Accordingly, the 
Board does not have jurisdiction to review the appeal on this 
matter and it is dismissed.

II.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran's appeal 
stems from an April 1999 rating decision.  In February 2004 
and March 2006, VCAA letters were issued to the veteran.  
Collectively, the VCAA letters notified the veteran of what 
information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  This matter was 
remanded in February 2001 to ensure compliance with the 
notice and assistance provisions of the VCAA.  The contents 
of these notices fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Although the present 
appeal also involves increased rating issues, VA believes 
that the Dingess/Hartman analysis must be analogously 
applied.  

Initially, the Board notes that a Dingess/Hartman letter was 
issued to the veteran in April 2006 prior to recertification 
to the Board, and prior to his hearing before the Board.  
Moreover, as discussed, the appellant was provided with 
notice of what type of information and evidence was needed to 
substantiate his claims.  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection and entitlement to 
increased ratings, any questions as to the appropriate 
disability rating and effective date to be assigned are 
rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are post-
service VA and private treatment records.  There is no 
indication of relevant, outstanding records which would 
support the veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  

The veteran has been afforded multiple VA examinations.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports obtained are thorough and contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board 
finds that further examinations are not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.



III.  Service connection

The veteran claims entitlement to service connection for 
residuals, to include a neurological condition, as a result 
of a head injury sustained while performing inactive duty 
training.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for disability resulting from 
disease or injury incurred or aggravated while performing 
active duty for taining or injury incurred or aggravated 
while performing inactive duty training.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303.  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The evidence of record contains documentation completed by 
the veteran in February 1991, specifically DA Forms 2173, 
pertaining to a head injury sustained on September 15, 1990.  
While training at Morgan Hill in New York, he was walking 
down a trail, walked under a fallen tree, and upon 
straightening he hit his head on another tree.  He claims 
that he was knocked out briefly, and was seen by a medic at 
the field location.  A September 15, 1990 DD Form 689, 
Individual Sick Slip, reflects that while on patrol the 
veteran hit his head on a low tree branch.  He was prescribed 
ben gay and Tylenol for stiffness in the shoulder.  

The veteran claims that as a result of the head injury 
sustained on September 15, 1990, he developed a neurological 
disorder that has affected his cervical spine, lumbar spine, 
and bilateral hands.

The Board has reviewed in detail the private medical records 
and other documentation on file.  According to Workers' 
Compensation documentation submitted by the veteran, he 
claimed injury to the left hand and arm occurring on August 
30, 1990, while employed with New Process Gear, and claimed 
separate injury to the low back occurring on September 17, 
1990, while employed with New Process Gear.  

On September 18, 1990, the veteran sought private medical 
treatment for complaints of numbness to the fingers, left 
arm, and leg.  The assessment was rule out carpal tunnel 
syndrome, and he was referred for orthopedic consultation.  
The veteran did not report a head injury, nor did he complain 
of any residuals from the head injury which had reportedly 
occurred three days prior.  

An October 15, 1990 examination report reflects the veteran's 
complaints of numbness of the left hand, arm, shoulder, and 
of the right fingers.  The date of onset is reflected as 
August 28, 1990.  The examination report also reflected the 
veteran's report that while performing military training "a 
while back" he bumped his head on a tree, and felt dizzy and 
may have "gone out" for a few seconds.  He reported pain in 
the neck area, and pressure on the left side of his head.  
The diagnosis was sprain left wrist possible mild carpal 
tunnel syndrome right and left wrist.  There was no diagnosis 
related to the claimed head bump.  

A January 1991 private medical record reflects the veteran's 
contention that the first event that led to his shoulder and 
arm discomfort was an injury at work in August 1990 followed 
by onset of numbness.  The examiner noted that the veteran 
subsequently had the head bump in the military which the 
veteran did not feel produced any significant change in his 
symptoms.  The examiner opined, therefore, that with a 
reasonable degree of medical certainty his current disability 
was attributed to his August 1990 injury.

A May 1993 private independent medical examination report 
reflects findings related to numbness of the hands and left 
palm, date of onset August 30, 1990.  The examiner also noted 
the veteran's report that he was a member of the National 
Guard and that before the onset of his symptoms in his hands 
he bumped his head.  The veteran reported that his doctors 
were all aware of this and that no one seemed to feel that 
this bump on the head was in any way related to his 
subsequent need for anterior cervical fusion surgery in March 
1991.

The veteran initially underwent a QTC VA examination in July 
2004.  He claimed that as a result of a 1990 head injury, he 
incurred pain in his neck, shoulder, arm, hand, and stiffness 
in his neck and shoulders.  The examiner stated the following 
with regard to his claimed head injury:

It is clear that the patient sustained a head, neck, 
left upper extremity, or lower back injury in 1990.  His 
present disability in the neck, left shoulder, lower 
back, and residual numbness of the left upper extremity 
is secondary to the injuries that he sustained.  
Treatment of some of these injuries required surgical 
treatment, but in spite of the surgical treatment, he 
has residual disability in these areas as described.  It 
is also true that he did sustain Workman's Compensation 
injuries in 1990 and 1991.  It is extremely difficult 
for me to distinguish between the two.  Once again, in 
reviewing the records, I believe the patient had some 
symptoms before his secondary injuries, and hence in my 
opinion it is more likely than not that his original 
injury is responsible for his present disability of the 
head, neck, low back, and left upper extremity injury, 
he sustained when he hit his head and neck against the 
tree while he was training.

Initially, the Board notes that such opinion is not 
persuasive as it is completely unclear as to which 
"injuries" are being referred to as the examiner references 
injuries in 1990 and 1991.  The examiner fails to distinguish 
the "original injury" from "secondary injuries" in 
rendering the opinion of etiology.  Additionally, the 
examiner noted several examination reports reviewed, and 
there is no indication that the examiner reviewed the 
September 1991 medic report, the records completed by the 
veteran in February 1991 with regard to the claimed head 
injury, and subsequent private treatment records.  The 
examiner noted that an October 1990 medical report was the 
earliest documentation reviewed.  The examiner references the 
injury sustained "when he hit his head and neck against the 
tree while he was training," however, the evidence of record 
does not reflect, nor has the veteran ever claimed, that he 
hit his neck on the tree.  Thus, the Board finds that this 
medical opinion is not persuasive, and entitled to limited 
probative weight.

In January 2005, the veteran underwent another VA examination 
to assess whether the veteran had any residual disability as 
a result of the head injury sustained on September 15, 1990, 
specifically whether the veteran's degenerative disc disease 
of his cervical and lumbar spine, and disabilities of the 
neck, shoulder, arm, hand and leg were caused or permanently 
worsened by the September 15, 1990 injury to the head.  The 
examiner specifically noted reviewing the September 18, 1990, 
January 1991 and May 1993 private medical records, and other 
medical records on file.  The examiner stated that from a 
strictly medical standpoint, it is possible that a blow on 
the head can exacerbate or even precipitate neurologic 
dysfunction if the veteran has pre-existing disc disease.  
However, upon reviewing the claims folder, the examiner 
opined that the veteran's current or residual cervical disc 
disease was not caused by or a result of the head bump during 
military service.  The examiner's opinion was based on the 
fact that there was no evidence that his symptoms changed 
after the September 15 incident, not to mention the September 
18, 1990 note from the private hospital which stated that the 
veteran related his condition to his work as a machine 
operator, not the hit on his head.

With regard to his claimed low back disability, the examiner 
opined that there was no evidence in the claims folder to 
support that a bump on the head would incite or exacerbate 
lumbar disc disease or radiculopathy.  The examiner opined 
that the bump on the head did not result in his current low 
back and/or lower extremity radicular condition.

With regard to his claimed shoulder disability, the examiner 
noted that the veteran had well-documented pre-existing 
shoulder disease of the AC joint with previous surgery and 
there was also no documentation to state that his shoulder 
complaints, pain or symptoms worsened or changed at all after 
he hit his head.  The examiner opined that the bump on the 
head did not result in any residual shoulder problems in 
light of his pre-existing degenerative condition.

With regard to his claimed arm and hand disabilities, the 
examiner opined that such disabilities were related to his 
neck disability.  The examiner opined that there was no 
evidence to suggest that any other condition of the arm or 
hand would be worsened by a hit on the head.

The Board accepts the VA physician's opinion as being the 
most probative medical evidence on the subject, as it was 
based on a review of all historical records and it contains 
detailed rationale for the medical conclusions.  See Boggs v. 
West, 11 Vet. App. 334 (1998).  The Board assigns great 
probative weight to this medical opinion, as it was based on 
extensive review of the veteran's medical records.  Moreover, 
the VA physician provided precise reasons and bases for his 
conclusions and made specific reference to the pertinent 
evidence.  Given the depth of the examination report, and the 
fact that it was based on a review of the applicable record, 
the Board finds it is probative and material to the veteran's 
claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).

The veteran's post-service allegations of residuals from the 
head injury, are outweighed by contemporaneous medical 
records prepared at the time of the September 15 incident, 
and shortly thereafter.  Initially, the veteran only required 
ben gay and Tylenol to treat his head injury.  Moreover, he 
sought medical treatment three days subsequent to the 
incident and did not report the head injury, and in January 
1991, he specifically denied any significant symptoms as a 
result of such injury.  Thus, his treating physician 
attributed his complaints to his August 1990 civilian injury.  
The Board places greater probative weight on the veteran's 
contemporaneous reports of his medical history and 
symptomatology over his current allegations of residuals of a 
head injury which were made when there was a potential for 
pecuniary gain for the veteran.

While acknowledging the veteran's service, and the head 
injury sustained during inactive duty for training, there is 
simply no probative evidence that the veteran's current 
disabilities constitute residuals from his head injury.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A § 5107.

IV.  Increased rating issues

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Service medical records reflect that in July 1969, the 
veteran sought treatment for an abrasion to the left knee.  
Nor further details were reflected.  At a post-service 
January 1986 VA examination, he reported receiving multiple 
superficial shell fragment wounds in the anterior aspect of 
the left knee.  Some of the fragments were removed, and later 
more fragments extruded.  The examiner diagnosed residuals of 
superficial multiple shell fragment wounds in the left knee 
area with multiple, superficial scars in the pretibial and 
infrapatellar areas which are completely healed.  The x-ray 
examination revealed several tiny radiopacities in the soft 
tissues about the distal femur and proximal tibia consistent 
with foreign debris.  No definite intra-articular foreign 
bodies were identified.  

Pursuant to an April 1986 rating decision, service connection 
was granted for residuals, shell fragment wound, left knee 
area, and a noncompensable rating was assigned effective 
September 18, 1985.  The noncompensable rating was assigned 
pursuant to the rating criteria for the skin, 38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  Pursuant to an August 1997 
increased rating claim, in an April 1999 rating decision the 
RO denied entitlement to a compensable rating.

The veteran underwent a VA examination in June 1999 with 
regard to his left knee disability.  He reported occasional 
pain in his knee area.  He denied any effect on his basic 
activities of daily living and mobility.  On physical 
examination, there was approximately a 1 centimeter long scar 
on the medial aspect of the patella.  The scar was non-tender 
and flesh colored.  Range of motion of the knee was flexion 
negative 5 degrees to 110 degrees.  There was no instability 
to anterior drawer varus or valgus testing.  The examiner's 
impression was status post shell fragments to left knee.  An 
x-ray examination of the left knee was negative.  The 
examiner opined that the veteran's scar showed no clinical 
evidence of disfigurement or functional loss.  The examiner 
opined that the veteran may have decreased range of motion 
during flare-ups, but this could not be quantified further 
without examining him at that time.

The veteran underwent another VA examination in July 2004.  
On physical examination of the skin, there was a shell 
fragment wound scar present on the left knee, entry wound 
scar measuring 0.5 centimeters by 0.5 centimeters, and there 
was no exit wound, adherence, intermuscular scarring or 
adhesion to the bone.  The wound was well-healed and 
nontender.  The incision was leveled, with no keloid 
formation.  There were no signs of lowered endurance or 
impairment of coordination.  The muscle injury did not affect 
the function of the particular body part it controls.  There 
was no tendon, bone, joint or nerve damage.  Range of motion 
of the left knee was 10 to 130 degrees, with pain at 10 
degrees and 130 degrees.  Range of motion of the left knee 
was limited by pain, but not by weakness, fatigue, lack of 
endurance, instability, or incoordination.  There was no 
ankylosis present in the knees.  Drawer and McMurray's 
testing on bilateral knees was within normal limits.  Upon 
examination of the knee, there was evidence of left knee 
crepitus.  An x-ray examination of the left knee was abnormal 
showing degenerative arthritic changes.  The diagnosis 
rendered was post shell fragment removal from the left knee 
with early degenerative joint disease changes.

In a January 2005 rating decision, the RO determined that the 
April 1986 rating decision was clearly and unmistakably 
erroneous, and as a result assigned a separate 10 percent 
disability rating for residual muscle injury, shell fragment 
wound, left knee area, with retained metallic fragments, 
effective September 18, 1985.  Such disability rating was 
assigned pursuant to the rating criteria for muscle injuries, 
38 C.F.R. § 4.73, Diagnostic Code 5313.  A noncompensable 
rating was continued for residual scarring, shell fragment 
wound, left knee area.

The veteran testified at a hearing before the Board in June 
2006.  He alluded to some pain, and a little bit of 
tenderness of the scar.  With regard to his muscle 
disability, the veteran complained of a dull pain.

Scar

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, as with 
regard to this issue, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

The RO has assigned a noncompensable rating under the 
provisions of Diagnostic Code 7805 for scar, residuals of 
shell fragment wound.  Other codes must also be considered.  
While the veteran's appeal of the rating for his skin 
disorder was pending, VA revised the regulations and rating 
schedule for the evaluation of skin disorders, effective 
August 30, 2002.  See 67 Fed. Reg. 49,590 et seq. (July 31, 
2002) (codified at 38 C.F.R. § 4.118).

The Court held in DeSousa v. Gober that the law "precludes 
an effective date earlier than the effective date of the 
liberalizing . . . regulation," but the Board must, 
nonetheless, still adjudicate whether a claimant "would 
receive a more favorable outcome, i.e., something more than a 
denial of benefits, under the prior law and regulation."  
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, 
the Board has the duty to adjudicate the veteran's claims 
under the old regulation for any period prior to the 
effective date of the new diagnostic codes, as well as under 
the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v. Principi, 17 
Vet. App. 4, 9 (2003).  Inasmuch as the veteran has been 
provided with both the old and the revised regulations, and 
the RO has rated the disability under both regulations, the 
Board may proceed in making a determination.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  

The old criteria under Diagnostic Code 7804 assigns a 10 
percent rating for scars, superficial, tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (2002).  Other scars were rated on limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.

The new criteria are substantially the same.  Under the 
amended version of Diagnostic Code 7804, a 10 percent rating 
is warranted for superficial scars that are painful on 
examination.  (A superficial scar is one not associated with 
underlying soft tissue damage).  Diagnostic Code 7805 has not 
changed, providing that scars may be rated on limitation of 
function of the affected part.

After reviewing the pertinent evidence in this case, the 
Board finds that Diagnostic Code 7804, involving superficial 
scars, is the most appropriate diagnostic code here.  As set 
forth in more detail below, this finding is based on the 
history, diagnoses, and symptomatology of the veteran's 
disability. 

As noted, on examination in July 1999, his 1 centimeter scar 
was flesh colored and nontender.  The examiner opined that 
the veteran's scar showed no clinical evidence of 
disfigurement or functional loss.  Likewise, the July 2004 VA 
examiner opined that the scar was well healed and nontender.  
There was no keloid formation.  

Applying the facts in this case to the criteria, the Board 
finds that a compensable rating is not warranted for a scar 
to the left knee area under the old and new skin criteria.  
Although the veteran alluded to some pain and tenderness due 
to the scar, objective examination reflects that the scar is 
well healed and nontender.

The Board has considered whether a higher rating would be 
warranted under Diagnostic Code 7805, for any limitation of 
function of the body part that the scar affects.  38 C.F.R. § 
4.118, Diagnostic Code 7805.  In this case, however, there is 
no objective evidence of record of functional impairment due 
to the scar of the knee.  

There is no other alternative diagnostic code under 38 C.F.R. 
§ 4.118 that could apply to the veteran's scar.  With regard 
to any limitation of motion, the Board finds that such 
manifestations are considered in the schedular criteria for 
rating the muscles, thus consideration of any such objective 
findings would be duplicative in nature.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected scar has resulted in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation.  The 
objective evidence does not reflect any hospitalizations due 
to his service-connected scar.  Accordingly, the Board finds 
that the impairment resulting from the veteran's scar is 
appropriately compensated by the currently assigned schedular 
rating and 38 C.F.R. § 3.321 is inapplicable.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for a 
compensable rating for scar of the left knee.  Thus, the 
benefit-of-the-doubt doctrine is not applicable, and a 
compensable rating must be denied.  38 U.S.C.A. § 5107(b).

Knee

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Factors for consideration in the rating of muscle 
disabilities are set forth in 38 C.F.R. § 4.56.  Under the 
current version of the rating criteria, an open comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  A through-
and-through injury with muscle damages shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged.  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability or loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement; and under 
Diagnostic Codes 5301 through 5323, disabilities resulting 
from muscle injuries shall be classified as slight, moderate, 
moderately severe or severe.  38 C.F.R. § 4.56.

Moderate disability of muscles-(i) Type of injury.  Through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  (ii) History and 
complaints.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile, through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

Moderately severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  (ii) History and complaint.  
Service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound. Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of 
this section and, if present, evidence of inability to keep 
up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii)  
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile. 

Under 38 C.F.R. § 4.73, Diagnostic Code 5313, pertaining to 
muscle group XIII, extension of hip and flexion of knee, 
impairment of these muscles are rated 0 percent disabling 
when slight, 10 percent disabling when moderate, 30 percent 
disabling when moderately severe, and 40 percent disabling 
when severe.  

The veteran's service-connected muscle injury to the left 
knee is demonstrative of a level of impairment most 
consistent with the currently assigned 10 percent disability 
rating.  The objective medical evidence of record is 
indicative of a moderate level of disability, which under 
Diagnostic Code 5313 correlates to a 10 percent disability 
rating.

On review of the relevant evidence of record, the veteran has 
not been shown to have findings associated with moderately 
severe muscle injury.  As discussed hereinabove, the July 
2004 examiner observed the entry wound on the left knee, 
however, there was no exit wound, adherence, intermuscular 
scarring or adhesion to the bone.  The examiner noted no 
signs of lowered endurance or impairment of coordination.  
The examiner opined that the muscle injury did not affect the 
function of the particular body part it controls.  The 
examiner specifically noted no tendon, bone, joint or nerve 
damage.  

That said, the findings required for the next higher category 
of moderately severe disability have not been shown, which 
includes such symptoms and effects as loss of deep fascia and 
muscle substance; normal firm resistance of muscles compared 
with the uninjured side; and, tests of strength and endurance 
compared with the uninjured side demonstrating positive 
evidence of impairment.

Accordingly, given that the medical history and more recent 
symptoms do not tend to establish muscle injury of a 
moderately severe nature, the appropriate rating for the 
veteran's disabilities, under Diagnostic Code 5313, continues 
to be 10 percent for the left knee.  The Board further notes 
that there is no other diagnostic code under which a higher 
schedular evaluation is available.  This includes any of the 
remaining diagnostic codes for muscle disabilities of the 
pelvic girdle and thigh, Diagnostic Codes 5313 to 5318, since 
the veteran's disability directly affects Muscle Group XIII.  

An extra-schedular evaluation has been considered under 
38 C.F.R. § 3.321(b)(1); however, there is no evidence that 
the veteran's muscular impairment of the left knee has 
resulted in marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.

For these reasons, no higher rating than 10 percent is 
warranted for the veteran's muscle injury to the left knee.  


ORDER

Entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324 is dismissed.

Entitlement to service connection for residuals of a head 
injury is not warranted.  Entitlement to a compensable 
disability rating for residual scarring of a shell fragment 
wound to the left knee is not warranted.  Entitlement to 
disability rating in excess of 10 percent for residuals of a 
shell fragment wound to the left knee is not warranted.  To 
this extent, the appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


